Case 1:18-cv-03017-ENV-CLP Document 16 Filed 10/09/18 Page 1 of 3 PageID #: 205




                                  LAW OFFICES OF
                                  LAWRENCE KATZ
                             70 EAST SUNRISE HIGHWAY
                                      SUITE 500
                          VALLEY STREAM, NEW YORK 11581
   TELEPHONE                                   lkatz@lawkatz.com            FAX
 (516) 374-2118                                                           (516) 544-8878


                                                               September 5, 2018

 RE: Miss Jones LLC v. Shami et al., Docket No. 3017/2018(ENV)(CLP)
 VIA ECF ONLY
 Judge Eric N. Vitaliano
 225 Cadman Plaza East
 Brooklyn, New York 11201


 Dear Judge Vitaliano:


         I represent defendants Rachel and Ezra Shami as well as defendant Rachel Weiss in this

 matter. I am writing in accordance with the Judge’s individual practice rules for a pre-motion

 conference. The motion would seek dismissal based upon Rule 12b(1), lack of subject matter

 jurisdiction.

         The specific objection to subject matter jurisdiction arises from the lack of any

 information given as to the name and address of the individual member of the plaintiff, Miss

 Jones LLC. The complaint specifically states at paragraphs numbered 3 and 4: Miss Jones is a

 single-member limited liability company. Miss Jones’s single-member is an individual who is a

 citizen of the United States and who is domiciled in the State of Florida. This is in contrast to

 the complaint’s allegations regarding the defendants, which specifically states the name and

 address of all defendants.


                                                  1
Case 1:18-cv-03017-ENV-CLP Document 16 Filed 10/09/18 Page 2 of 3 PageID #: 206




        "A conclusory allegation in the Complaint regarding diversity of citizenship does not

 extinguish the Court's responsibility to determine, on its own review of the pleadings, whether

 subject matter jurisdiction exists." Richmond v. International Bus. Machs. Corp., 919 F. Supp.

 107, 108 (E.D.N.Y. 1996), aff'd, 841 F.2d 1116 (2d Cir. 1988). It is the party claiming federal

 jurisdiction that has the “burden to show by a preponderance of the evidence that subject matter

 jurisdiction exists.” Makarova, 201 F.3d at 113 (citing Malik v. Meissner, 82 F.3d 560, 562 (2d

 Cir. 1996)).

        “A complaint premised upon diversity of citizenship must allege the citizenship of natural

 persons who are members of a limited liability company and the place of incorporation and

 principal place of business of any corporate entities who are members of the limited liability

 company." New Millennium Capital Partners, III, LLC v. Juniper Grp. Inc., 2010 WL 1257325,

 at *1 (S.D.N.Y. Mar. 26, 2010), (citing Handelsman, 213 F.3d at 51-52)

        Plaintiff’s statement in support of subject matter jurisdiction is a complete non-starter in

 as much as it neither gives the identity of the party nor does it give the party’s address.

        This plaintiff has filed a number of cases within this district and has, to the best of the

 knowledge of defendants’ counsel, never disclosed the name nor address of the member(s) of the

 plaintiff, Miss Jones LLC.




                                                   2
Case 1:18-cv-03017-ENV-CLP Document 16 Filed 10/09/18 Page 3 of 3 PageID #: 207




       Based upon the above defendants have requested a pre-motion conference.

                                                        Sincerely,
                                                        s/Lawrence Katz
                                                        Lawrence Katz




                                             3
